DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 03/01/2019 and the IDS filed 03/01/2019 and 12/17/2020.

Claims 1-21 are pending and being examined.

Claims 1-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach or render obvious all the cumulative limitations of independent claim 1 with particular attention to “at least one mercury sorbent packet that includes a combination of chalcogenic nanoparticles and a particulate refractory material contained in a refractory material packaging”.
The prior art references do not teach or render obvious all the cumulative limitations of independent claim 15 with particular attention to “a fabric material having at least an inner surface coated with a sorbent layer that includes a combination of chalcogenic nanoparticles and a particulate refractory material”.
The prior art references do not teach or render obvious all the cumulative limitations of independent claim 17 with particular attention to “one or more reclaimable 
The prior art references do not teach or render obvious all the cumulative limitations of independent claim 21 with particular attention to “providing a mercury sorbent material within a cremation resistant material to form a reclaimable mercury sorbent packet”.
Hurt et al. (US 2011/0052463 A1), Arcand et al. (US 2010/0132173), and Von Platen et al. (EP 0515551 B1) are considered to be the closest prior art.
Hurt teaches a method and material for using a sorbent material to capture and stabilize mercury (Hurt, abstract).  Hurt teaches a package or packaging material containing a mercury sorbent such as nano-Se (i.e., chalcogenic nanoparticles); Hurt teaches the desire to position the sorbent materials in a location advantageous for capturing  and stabilizing mercury vapor emitted product (Hurt, [0015]-[0016]).
Arcand teaches a system and method for reducing environmental release of dental amalgamous mercury from teeth caused by cremation of corpses; the system includes a dental containment and applicator delivery system to apply a curable thermal protectant composition onto the teeth; the composition coating significantly inhibits the extent of thermal destruction of the teeth per se including the amalgam filling content (Arcand, abstract).  Arcand teaches suitable curable thermal protectant compositions can include high temperature refractory materials capable of withstanding or providing a protective effect in elevated temperature environments as would be associated with the cremation process (Arcand, [0042]).
Von Platen teaches a method or removing mercury from fumes form an incinerator, elementary selenium (i.e., chalcogen) being supplied to the incinerator, enclosed in a capsule which deteriorates substantially at the temperature necessary for the reaction between mercury and selenium, for instantaneous release of the elementary selenium in the combustion space (Von Platen, abstract).  Von Platen teaches the capsule is located on the cover of a coffin and the coffin is inserted into the cremation furnace, the existing amalgam will melt and the mercury included therein will be evaporated; the mercury and selenium bind chemically to each other in the fumes and mercury selenide will fall to the bottom of the combustion space and remove therefrom later to be buried or spread with the ash of the cremated body (Von Platen, page 5 lines 5-32).
Hurt, Arcand, Von Platen, alone or combined, do not teach nor obviate a mercury sorbent packet that includes a combination of chalcogenic nanoparticles and a particulate refractory material contained in a refractory material packaging.
Hurt, Arcand, Von Platen, alone or combined, do not teach nor obviate a fabric material having at least an inner surface coated with a sorbent layer that includes a combination of chalcogenic nanoparticles and a particulate refractory material.
Hurt, Arcand, Von Platen, alone or combined, do not teach nor obviate one or more reclaimable mercury sorbent packets having a mercury sorbent material encapsulated by a cremation resistant material
Hurt, Arcand, Von Platen, alone or combined, do not teach nor obviate providing a mercury sorbent material within a cremation resistant material to form a reclaimable mercury sorbent packet.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734